CRAIL, P. J.
In this appeal all of the points upon which appellant relies for a reversal are based upon the rulings of the trial court in sustaining or overruling objections to the introduction of evidence.
The appeal comes to us on the judgment roll alone, for the reason that there was a long delay by the appellant in the preparation of the reporter’s transcript and the trial court, after due notice and a hearing thereon, granted respondent’s motion for an order terminating all proceedings for the preparation of a transcript on appeal because of the want of diligence on the part of the appellant. The result is that there is no record before us to sustain any of the contentions of appellant.
Judgment affirmed.
Wood, J., and McComb, J., pro tern., concurred.